In this case the state appeals from a judgment dismissing a complaint wherein the defendant is charged with, on July 19, 1929, "violating rules and regulations adopted by the Utah State Board of Health affecting sale of sodas, soft drinks and other beverages, as follows, to wit:
"That the said J.F. Goss, at the time and place aforesaid, then and there being the owner and operator of a root beer stand known as the A.  W. Root Beer located at 161 South Main Street, Salt Lake City, Salt Lake County, State of Utah, did then and there wilfully and unlawfully and knowingly serve root beer in a glass container to L.H. Male, aforesaid, said glass container not being sterilized in accordance with requirements of the Utah State Board of Health issued July 1, 1929."
In my opinion the record before us on this appeal requires a consideration and determination of the question of the validity or invalidity of the rules and regulations of the state board of health which are relied upon by the state in this action. It may be conceded that if the defendant were here contending that the complaint filed against him was defective in that it does not definitely advise him of the rules and regulations which it is claimed he violated, such contention would be well founded. Defendant, however, does not so contend. His sole claim is that the rules and regulations which it is claimed he violated are a nullity because the board of health was without legislative authority *Page 571 
to adopt the same. The state's contention is to the contrary. The defendant, in his brief, urges that the rules and regulations relied upon by the state are invalid, and the state urges that such rules and regulations are valid. That is the question upon which the parties are divided. That is the question the parties present for consideration and determination. A determination of that question is of controlling importance. If the defendant is successful in maintaining his contention, this prosecution, as well as other prosecutions founded upon the same rules and regulations are at an end. The view is expressed in the opinion written by Mr. Justice FOLLAND and the concurring opinion written by Mr. Justice STRAUP that this court may not take judicial notice of the rules and regulations of the state board of health. I concur in such view, but I do not see how that rule of law relieves us from disposing of the question which divides the parties in this action. The fair import of the language used in the complaint is that on July 19, 1929, the state board of health adopted rules and regulations requiring those who conduct soft drink stands to sterilize the glasses in which beverages are served and that the defendant willfully, unlawfully, and knowingly served to L.H. Male root beer in a glass which was not sterilized in accordance with such rules and regulations. The state sets out at length in its brief the rules and regulations which it is claimed are pleaded in the complaint, and the defendant in his brief contents himself with urging that such rules and regulations are invalid, without making any claim, so far as appears in his brief, that the rules and regulations are not properly pleaded. The existence of rules and regulations of the state board of health may be established by either proof or an admission of their existence. Where, as here, all parties to a litigation agree that a certain fact (such as the rules and regulations of the state board of health) exists, then and in such case the court trying the cause need no further proof of such fact. If the existence of a fact is conceded by the parties litigant, the court may assume its *Page 572 
existence without the aid of the law with respect to judicial notice. I know of no legal reason why a defendant may not, for the purpose of testing the validity of the rules and regulations here relied upon by the state, admit of their existence and thus invoke the jurisdiction of this court to pass upon their validity. The mere fact that the rules and regulations may be defectively pleaded in the complaint does not preclude the defendant from that right.
I concur in the view expressed by Mr. Justice FOLLAND that the state board of health was without legislative authority to pass the rules and regulations here in question.